UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

United States of America Protective Order
Vv. 21 Cr. 108 (JG)

FNU LNU,

a/k/a “Lloyd Gunther”

a/k/a “Wilson Alemany,”

a/k/a “Ezequiel Coliazo Ortiz,” USDS SDNY

a/k/a “Ezequiel Collazo” DOCUMENT

a/k/a “Richard Kot” ELECTRONICALLY FILED

a/k/a “Ismael Trizarry poc #:

Defendant. DATE FILED: S-l9-

 

 

 

 

 

 

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

Confidential Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal case. Certain of that
discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)
would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; and (iii) is not authorized to be disclosed to the public or disclosed beyond that which
is necessary for the defense of this criminal case. Discovery materials produced by the
Government to the defendants or their counsel that are either (1) designated in whole or in part as
“Confidential” by the Government in emails or communications to defense counsel, or (2) that

include a Bates or other label stating “Confidential,” shall be deemed “Confidential Material.”

 
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Confidential Material shall not be disclosed by the defendant or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

 

hereto have access, and shall not disclose any Confidential Material to the media or any third party

 

except as set forth below.
2. Confidential Material may be disclosed by counsel to:
(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action; and
(c) The defendant.
3, The Government may authorize, in writing, disclosure of Confidential Material beyond
that otherwise permitted by this Order without further Order of this Court.

4, This Order does not prevent the disclosure of any Confidential Material in any hearing

(e LA RIEL

Mv / C or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All
filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.
5, Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material,

including the seized ESI Confidential Material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later, subject to defense counsel’s obligation to retain client files under the Rules of
Professional Conduct.

6. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Confidential Material. All such persons
shall be subject to the terms of this Order. Defense counsel shall maintain a record of what
Confidential Material has been disclosed to which such persons.

7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

 

 
Retention of Jurisdiction

8. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: hittey CV cols Date: 5/10/2021
Ashley C. Nicolas
Assistant United States Attorney

/s/Zawadi Baharanyi Date; 5/10/2021
Zawadi Baharanyi
Federal Defenders of New York
Counse! for FNU LNU (Lloyd Gunther)

 

 

SO ORDERED:

Dated: New otk, New York
5 /,0 ,2021

&

SL [Gbe

THE HIONORABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE

 

 
